DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of the filing of this application as a continuation of 16/861,571 (now USPN 11,018,304), which is a continuation-in-part of 15/365,522, filed 11/30/2016 (now USPN 10,665,789) and claims priority to KR10-2015-0169272, filed 11/30/2015. Certified copy of the foreign priority application has been filed in parent applications.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2021 has been considered.
Drawings
The drawings submitted on 5/06/2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 12 provide description for c31, c32, c41, c42, n31, n32, n41 and n42, which are not present in the chemical structures and do not have an antecedent basis. They are therefore indefinite. The other claims depend from claims 1 and 12 but fail to remedy the deficiency and they are therefore indefinite as well. Additional issues include the following. First, many chemical structures have labels that are faded or smudged and they are illegible. The illegible labels are found in claims 3, 5, 8, 9 and 20. Second, claim 9 depends from claim 1 and specifies the formula 10 to be selected from formulae 10A to 10P, wherein 10A has both rings B1,2 being benzene rings, which is contrary to claim 1 which requires that rings B1,2 cannot be benzene rings at the same time. Similar issue in seen in claim 19 with formulae 2A-1(1), 2A-1(2), 2A-1(3) and 2A-1(4). Third, claim 14 depends from claim 12 and recites “the first sub-pixel emission layer” and “the second sub-pixel emission layer”, neither of which has an antecedent basis in claim 12. In claim 17, formula 1A-10(4) is redundantly listed twice.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The presently claimed OLEDs are not disclosed or rendered obvious by the prior art of record. The most relevant prior art is WO 2016/013735 A1 to Jang et al., which discloses an OLED (see device # 7 in Table 1 on page 42) having the configuration of anode (ITO)/HIL (DNTPD)/1st HTL/2nd HTL/EML/ ETL/EIL (LiF)/cathode (Al), wherein the 2nd HTL comprises organic compound # 10 and the EML comprises, as a host material, organic compound # 7: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While compound #10 reads on Formula 1B: c5 = c6 = c7 = c8 = n5 = n6 = n7 = a10 = 0, n8 = a11 = a12 = b7 = b8 = 1, L11 = L12 = phenylene and Ar7 = Ar8 = dibenzothiophene; compound #7 differs from compound of Formula 2A in that both rings corresponding to rings B1 and B2 are benzene rings simultaneously. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762